FILED
                             NOT FOR PUBLICATION                            SEP 14 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CHARLES HARVEY MAZARIEGOS-                       No. 11-70630
GUILLEN,
                                                 Agency No. A070-925-363
              Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted September 10, 2012 **

Before: WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Charles Harvey Mazariegos-Guillen, a native and citizen of Guatemala,

petitions pro se for review of the decision of the Board of Immigration Appeals




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denying his application for cancellation of removal. Our jurisdiction is governed

by 8 U.S.C. § 1252. We dismiss the petition for review.

      Petitioner contends that his United States citizen child will experience the

requisite hardship if petitioner is returned to Guatemala, and therefore the BIA

erred in denying his application for cancellation of removal. Specifically,

petitioner contends that the immigration judge erred: by concluding that petitioner

would be able to find employment upon his return to Guatemala; by not giving

sufficient weight to the economic and financial hardship caused by the heart

condition of the mother of petitioner’s United States citizen child; and by not

properly considering the effect of the emotional and psychological hardship to the

child if petitioner is deported. Petitioner’s contentions challenge the agency’s

hardship determination, and we lack jurisdiction to review the agency’s

discretionary determination that petitioner failed to show exceptional and

extremely unusual hardship to his United States citizen child. See 8 U.S.C. §

1252(a)(2)(B); Mendez-Castro v. Mukasey, 552 F.3d 975, 979 (9th Cir. 2009).

      We also lack jurisdiction to consider petitioner’s claim of ineffective

assistance of counsel in the presentation of his application for cancellation of

removal and voluntary departure because he failed to exhaust this claim before the




                                           2                                       11-70630
BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

     PETITION FOR REVIEW DISMISSED.




                                       3                          11-70630